ORDER

PER CURIAM.
AND NOW, this 17th day of August, 1998, upon consideration of the Report and Recommendations of the Disciplinary Board dated June 24,1998, it is hereby
ORDERED that JOHN MARK LOGUE be and he is SUSPENDED from the Bar of this Commonwealth for a period of three (3) years, retroactive to April 24, 1997, and he shall comply with all the provisions of Rule 217 Pa.R.D.E.
*290It is further ORDERED that respondent shall pay costs to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.
NIGRO, J., dissents and would impose a suspension of not less than five years.